Citation Nr: 1326720	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-40 416	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula.

2. Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula.

4. Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which reopened and denied the claim of entitlement to service connection for degenerative arthritis, left knee and right knee as secondary to service-connected disability of residuals of simple fracture of the right tibia and fibula.  Jurisdiction rests with the RO in St. Paul, Minnesota, from which the appeal was certified.  

In October 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The reopened issues of entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula, and entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. An August 2005 rating decision denied service connection for right knee and left knee disabilities, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final August 2005 rating decision raises the reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula, and entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula.


CONCLUSIONS OF LAW

1. The August 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2012).

2. Evidence received since the August 2005 rating decision is new and material, and the claims of entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula, and entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula, are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2012).  As the benefit sought with respect to the claims to reopen the issues of entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula, and entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula are granted in full, further discussion as to VA's duties to notify and assist are rendered moot.  See also Bryant v. Shinseki, 23 Vet App 488 (2010).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the August 2005 rating decision, nor did he file a timely appeal to the August 2005 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103.  

In a July 2008 rating decision, the RO reopened the Veteran's claims of entitlement to service connection for degenerative arthritis, left and right knee, but denied the claims on the merits.  Although the RO found that new and material evidence had been submitted to reopen the Veteran's claims, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the August 2005 rating decision is the last final disallowance with respect to the claims at issue herein, the Board must review all of the evidence submitted since then to determine whether the Veteran's claims should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

In August 2005, the RO denied the Veteran's claims of entitlement to service connection for a left knee disability and a right knee disability.  Therein, the RO stated that the Veteran's service treatment records did not show that he incurred nerve damage of the right or left leg during service or secondary to his service-connected simple fracture of the right tibia and fibula.  Thus, in order for the Veteran's claims to be reopened, new evidence must have been received since the August 2005 rating decision that addresses this basis.

Evidence submitted and obtained since the August 2005 rating decision include the Veteran's statements that he injured his knees on two different occasions during active duty service.  The Veteran testified at a December 2009 hearing with a Decision Review Officer that he had a skiing injury in the fall of 1961 or 1962 and asserted that he was treated at the base dispensary for hyperextension of the ankle and knees.  In addition, the Veteran asserted at the October 2011 Travel Board hearing that during active duty a heavy guy had stepped down hard onto his knee and that he heard a crack.  The Veteran testified that he did not seek treatment for the knee at the time because he was on leave.  The Veteran also averred that he had problems with his knees during service when running and jumping and continued to have symptoms following separation from service.  As a result, he sought treatment for his knees from Dr. Obaid following service in 1965.  Here, the Board finds the evidence submitted since the August 2005 rating decision is both new and material evidence sufficient to reopen the Veteran's claims.  The Veteran's statements are new as they had not been previously considered by VA.  In addition, they are "material" because they relate to an unestablished fact necessary to substantiate the underlying service connection claims.  Specifically, they address whether the Veteran incurred an injury during active duty service, and therefore raise a reasonable possibility of substantiating the Veteran's claims.  38 C.F.R § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claims are reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula, and entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula, are reopened.


REMAND

X-ray examination in October 2007 reflects advanced degenerative osteoarthritis of the left knee primarily involving the medial and lateral compartments with some mild associated genu varus and mild degenerative changes in the patellofemoral joint of the right knee.

In June 2008, the Veteran underwent VA examination in connection with his claims.  After a review of the claims file and a physical examination, the VA examiner diagnosed degenerative joint disease of the left knee and right knee patellofemoral syndrome with degenerative joint disease.  The VA examiner opined that the Veteran's right knee and left knee disabilities were not caused by or a result of his service-connected simple fracture of the right tibia and fibula.  The VA examiner noted that the Veteran sustained a right ankle fracture during service but that at discharge his right ankle had full range of motion and no loss of strength.  The VA examiner found it significant that there were no records during service reflecting problems with the Veteran's knees and no records of care for the Veteran's knees within one year of military service.  The VA examiner also noted that the Veteran was employed in a physically demanding job for many years following service and that he had falls that were intervening incidents.  Though the Veteran did have right knee patellofemoral syndrome with mild degenerative joint disease and degenerative joint disease of the left knee, the VA examiner opined that there was no record to link his current disabilities to military service. 

Upon review, the Board finds the June 2008 VA opinion inadequate for purposes of determining service connection.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  First, the Board notes that the VA examiner did not have the opportunity to consider and address the Veteran's reports of his in-service injuries and post-service symptoms as they were not a part of the record at the time of the examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  As such, the Board finds the VA examiner must have the opportunity to review all the evidence of record in connection with providing the requested opinions.  In addition, although the VA examiner opined that the Veteran's right knee and left knee disabilities were not caused by or a result of his service-connected residuals of simple fracture of the right tibia and fibula, the VA examiner did not provide an opinion as to whether the Veteran's current right and left knee disabilities were aggravated by his service-connected residuals of simple fracture of the right tibia and fibula.  Therefore, in order to satisfy VA's duty to assist, the Board finds a remand is warranted in order to afford the Veteran an additional VA examination.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159.

Finally, the Board's January 2012 remand instructed that the RO attempt to obtain all service treatment records for any treatment or examination at Lowry Air Force Base in 1961 and 1962.  Although the evidence demonstrates that the requested searches were completed and unsuccessful, there is no indication in the record that the RO made a formal finding of unavailability.  As such, the Board finds the RO must make a formal finding of unavailability with respect to the requested records and associate it with the claims file.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Make a formal finding of unavailability with respect to the requested records of treatment or examination of the Veteran at Lowry Air Force Base in 1961 and 1962 and associate it with the claims file.  Notify the Veteran of the unavailability of such records, and include a copy of such notice in the claims folder.

2.  Thereafter, schedule the Veteran for an additional VA examination to determine the nature and etiology of his degenerative joint disease of the left knee, and right knee patellofemoral syndrome with degenerative joint disease.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Following a review of the Veteran's claims file, to include the service treatment records, VA examination report, and with consideration of the Veteran's lay testimony regarding his in-service injuries and symptoms and his symptoms following service, the examiner should provide an opinion as to:

(a.)  Whether it is at least as likely as not (50 percent probability or more) that degenerative joint disease of the left knee, and right knee patellofemoral syndrome with degenerative joint disease, are related to active duty service, to include any injury incurred therein; and.  

(b.)  Whether it is at least as likely as not (50 percent probability or more) that degenerative joint disease of the left knee, and right knee patellofemoral syndrome with degenerative joint disease, were caused or chronically aggravated by the Veteran's service-connected residuals of simple fracture of the right tibia and fibula.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In providing the opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  A complete rationale for any opinion expressed should be included in the examination report.

3.  Thereafter, re-adjudicate the Veteran's claims of entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula, and entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


